     Case 2:21-cv-01173-FMO-MAA Document 11 Filed 06/11/21 Page 1 of 1 Page ID #:32



1

2

3

4

5

6

7

8                                      UNITED STATES DISTRICT COURT
9                                 CENTRAL DISTRICT OF CALIFORNIA
10

11    IDRIS L CURRY,                             )   Case No. CV 21-1173 FMO (MAAx)
                                                 )
12                        Plaintiff,             )
                                                 )
13                 v.                            )   JUDGMENT
                                                 )
14    THE SECRETARY OF HOUSING AND               )
      URBAN DEVELOPMENT, et al.,                 )
15                                               )
                          Defendants.            )
16                                               )
17          IT IS ADJUDGED THAT the above-captioned action is dismissed without prejudice.
18

19    Dated this 11th day of June, 2021.
20
                                                                          /s/
21                                                                Fernando M. Olguin
                                                              United States District Judge
22

23

24

25

26

27

28
